DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, on line 3, recites “any one of claims 8” and this should read -- claim 8--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al (US 2013/0220989) in view of Pastore (US 2004/0144769; hereinafter Pastore ‘769), Pastore et al (US 2002/0053563; hereinafter Pastore ‘563), and Jing (US 2020/0027706).
Pease shows the structure and method claimed including a temperature control apparatus provided on a base (104) and below an electrostatic chuck (102), the temperature control apparatus comprising a heating element matrix (see Figure 2) including a plurality of independent heating elements (101), a power source included in a controller logic (1000) that provides a power output port where the heating elements are connected with  (see Figures 10 and 11; also see para [0041] and [0042]), each heating element in a column connected to the same heating power output port/line via the controller (1000) that adjusts heating power to each of the heating elements by turning on and off the heating elements individually  (202; see Figures 2, 10 and 11; para [0016] and [0050]) that controls conduction and disconnection of the power return lines of the heating elements. But, Pease does not explicitly show a programmable power source including a plurality of independent power outputs having a number of heating power ports being equivalent to the number of columns of heating elements, and a plurality of switch modules wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. 
Pastore ‘769 shows a programmable power source via a digital control logic (14) that handles each of the power control switches (3, 4, 5) for controlling a plurality of heating elements wherein the number of power output ports, e.g. 5 ports shown by control output switches (4), is equivalent to the number of columns of the heating elements, e.g., 5 columns, and Pastore ‘769 also shows the plurality of switch modules having a common switch module (3) that provides for power return lines wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. Also see Figures 2-4. 
Pastore ‘563 also shows a programmable or program controlled power source via a microprocessor (8) wherein the power source includes a plurality of power output ports shown by a plurality of static switches (9a) that is equal to the number of columns of heating elements, i.e., there are five (5) output ports for five (5) columns of heating elements as illustrated in Figure 2A. Also, see para [0017]. Pastore ‘563 also shows common switch module (9b) that provides for power return lines wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. 
Jing also shows a heating element matrix including a plurality of heating elements wherein a plurality of switch module having a common switch module wherein each switch module (Sx1 or Sx2) is provided to control conduction/disconnection of the power return lines of the heating elements in an entire row. Jing also shows it is known to provide a programmable logic device to control heating elements via the control switches (para 0035).  
In view of Pastore ‘769, Pastore ‘563, and Jing, it would have been obvious to one of ordinary skill in the art to adapt Pease with a programmable power source via a digital control or program-control logic that controls the power source which known in the art that can logically or digitally control power supply to each of the heating elements wherein the number of power output ports is equal to the number of column of the heaters so that each of the column can be individually controlled by each of the respective power output ports, and it would also have been obvious to adapt Pease with a plurality of switch modules having a common switch module wherein each switch module is provided to control an entire row of heating elements as known in the art so that a desired selection of the rows can also be made to predictably provide a heating pattern as desired by the user. 
With respect to claim 2, Pease further shows each heating element (101) having a first end and a second end that are respectively connected to a current input and a current output wherein the second ends of the heating elements are connected to a common return line (202), and Pastore ‘769, Pastore ‘563, and Jing show it is known to provide the switch modules with each module connected in series with the power return line; and Pease further shows a common heating power output port (where transmission lines 201F and 201R are provided) that forms one column as illustrated in Figure 11. Pastore also shows a common heating power output (13) that forms one column as well Jing showing a common heating power output (Ly1) that forms one column. 
With respect to claim 3, Pease shows the controller (1000) for controlling output power magnitude/amount of the power outputs including on and off of the power supplies via switch modules which are known in the art as taught by Pastore and Jing.
With respect to claim 4, Pastore ‘769 and Pastore ‘563 show the switch modules that can be solid state switches which are known to include transistors as well as MOSFETS (also see para [0020] of Pastore ‘769 and para [0021] of Pastore ‘563). 
With respect to claims 5 and 6, Pease shows the power source that is controlled or adjusted its input power, including a magnitude/amount of power, individually and simultaneously to the heating element matrix including to an entire column of heating elements as the switch modules are provided to further control on and off of the power to conduct and disconnect the power return lines of the heating elements that are also included in an entire row as taught by Pastore and Jing.
With respect to claim 7, Jing further shows a reaction chamber for processing semiconductor processing equipment as known in the art wherein the temperature control apparatus is disposed on the base along with an electrostatic chuck, as is also shown in Pease, to confine and protect the semiconductor processing equipment in the reaction chamber from contaminations as known in the art.  
  With respect to claim 8, Pease further shows the temperature control apparatus claimed including a bipolar power source included in the controller (1000; para [0041]) wherein the power output port or a plurality of ports would be provided from the controller to control each of the plurality of heating elements individually, and Pease shows a common power output (shown by lines 201F and 201R) connected to the heating element in a column (Figure 11) wherein a input power magnitude/amount and its respective polarity is applied and controlled to the entire row or column of the heating elements. Pease further shows at least two heating elements in each row are connected to a common power return line (202). But, Pease does not show a reaction chamber within which the temperature control apparatus is provide therein, the number of heating power ports being equivalent to the number of columns of the heating elements,  and a plurality of switching elements respectively connected to the group of heating elements with conduction directions of the switch elements are reverse to each other. 
Jing shows it is known to provide a reaction chamber for processing semiconductor processing equipment wherein the temperature control apparatus is disposed on the base along with an electrostatic chuck. 
Pastore ‘769 shows a plurality of switches (see Figures 2-4) wherein the switch elements are respectively connected to a group of heating elements wherein conduction directions of the switch elements are reversed to each other as illustrated in Figure 3, and Pastore ‘769 also show a power source a plurality of power output ports shown by control switches (3, 4, 5) for controlling a plurality of heating elements wherein the number of power output ports, e.g. 5 ports shown by the power output switches (4), is equivalent to the number of columns of the heating elements, e.g., 5 columns. Pastore ‘769 also shows the plurality of switch modules having a common switch module (3) that provides for power return lines wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. Also see Figures 2-4. 
Pastore ‘563 also shows a power source having a plurality of power output ports shown by a plurality of static switches (9a) that is equal to the number of columns of heating elements, i.e., there are five (5) output ports for five (5) columns of heating elements as illustrated in Figure 2A. Pastore ‘563 also shows common switch module (9b) that provides for power return lines wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. 
In view of Jing, Pastore ‘769, and Pastore ‘563, it would have been obvious to one of ordinary skill in the to adapt Pease with a reaction chamber that confines a semiconductor processing equipment within the chamber to protect the semiconductor processing equipment from contaminations, and the heating elements are provided with a respective plurality of power output ports having the same number of power output ports and the number of column of heating element along with the respective return power lines so that a desired heating pattern having a selected columns, rows, or combination thereof, can be selected as desired by the user. 
With respect to claim 9, Pease shows the controller as a control unit that controls the current directions via the different transmission lines (201F and 201R) and the power magnitudes of the power output ports of the bipolar power source. Also see para [0041].
With respect to claims 10 and 11, Pease shows the power source that adjusts the current directions that includes a forward direction via a forward transmission line (201F) via a forward switch element (250F) and a reverse direction via a reverse transmission line (201R) via a reverse conduction switch element (250R) wherein the conduction/disconnection of the power source would have been controlled by the plurality of switching elements (5) as taught in Pastore ‘769 to adjust and select the input power including a power magnitude/amount to an entire row or column. 
With respect to claim 12, Jing shows a reaction chamber for processing semiconductor processing equipment as known in the art wherein the temperature control apparatus is disposed and embedded on the base along with an electrostatic chuck and power lines, as is also shown in Pease, to confine and protect the semiconductor processing equipment in the reaction chamber from contaminations as known in the art.  
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant argues the applied art Pease does not show applying power to each column independently via multiple output ports while the switching duty of each row is controlled independently by use of the switching modules, that is to say that adding a  switch to the single heating unit circuit over Pease cannot obtain the technical feature of the present application. This argument is not deemed persuasive as it is known that the heating elements in a matrix having columns and rows can be independently controlled as taught by Pastore ‘769, Pastore ‘563, and Jing wherein Pastore ‘769 and Pastore ‘563 also show that the same number of power output ports and the columns of the heating elements which allows each of the columns to be selectively activated while the switch modules control each rows. Thus, the combination of the applied art predictably shows the invention as claimed. 
	Regarding a programmable power source, it is noted that Pease as well as Pastore ‘769, Pastore ‘563, and Jing show a logic circuit that is known to be programmed controlled or programmable as taught by Pastore ‘563 and Jing. 
	Thus, the Applicant’s arguments are not deemed persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761